DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 10, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “an insertion flange”, “an outer surface of a connection pipe-side”, “a radial direction”, “a connection flange”, “an outer surface of an insertion pipe-side end” renders the claim indefinite because its unclear whether these are the same elements claimed in claim 1 above or not. Claims 7, 10, 14, 17 recites the same structure. With regard to claims 10, 14, 17, the independent claims 8 and 15 recite the same elements as claim 1. 
Further regarding claims 7 and 14, the limitation “a circumferential groove” renders the claim indefinite because its unclear whether this is the same circumferential groove recited in claims 1 and 8 previously. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton US 2018/0023813 in view of DeCorso et al. US 3,991,560.

    PNG
    media_image1.png
    832
    819
    media_image1.png
    Greyscale

Regarding claim 1, Barton discloses a crossfire tube for passing a flame from a combustor chamber of a first combustor 76 to a combustor chamber of a second combustor 110 adjacent to the first combustor, see fig. 3, the crossfire tube comprising: a first insertion pipe, labeled above, configured to connect an inner liner 74 and an outer liner 84 of the a liner (the assembly) of the first combustor, the inner liner defining the combustion chamber, and the outer liner surrounding the inner liner, the inner casing defines the combustion chamber, see fig. 2, the cross fire tube is shown connecting the combustion zone 46; a second insertion pipe, labeled above, configured to connect an inner liner 108 and an outer liner 118 of a liner of the second combustor; and a connection pipe 65 disposed between the first combustor and the second combustor and connected to the first insertion pipe and the second insertion pipe at respective ends thereof so that the combustion chamber of the first combustor communicates with see figs. 3-4, the cross fire tube 65 connects the combustors via the two insertion pipes. Barton does not disclose a coupling ring disposed between the first insertion pipe and the connection pipe to connect the first insertion pipe and the connection pipe, wherein the coupling ring is a ring-shaped member and has a circumferential groove formed in an inner surface thereof, the first insertion pipe includes an insertion flange protruding from an outer surface of a connection pipe-side end thereof in a radial direction, the connection pipe includes a connection flange protruding from an outer surface of an insertion pipe-side end thereof in the radial direction, and the insertion flange and the connection flange are in contact with each other and are fitted into the circumferential groove. Barton does discloses a coupling ring, as broadly claimed; however, the coupling ring is integral to the insertion pipe flange and does not have a circumferential groove therein. Rather Barton’s assembly is designed such that a press fit is formed between the insertion pipe and the connection pipe.

    PNG
    media_image2.png
    480
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    693
    598
    media_image3.png
    Greyscale

DeCorso teaches a similar crossfire tube structure to Barton comprising an insertion pipe 20 and a connection pipe 28, the insertion pipe and the connection pipe having respective flanges 34, 32, a ring member 44, 42, 46 is shown to have a circumferential groove, labeled above, so as to capture the insertion pipe and connection pipe flanges. DeCorso states that any number of fastening assemblies may be used, but that the illustrated fastening assembly provides a relatively simple structure that is inexpensive and easy to assembly. See col 4, lines 5-7. Thus, DeCorso teaches the coupling ring 42 is ring shaped, see fig. 4, and has a circumferential groove formed in an inner surface thereof, the first insertion pipe includes an insertion flange 34 see fig. 2. 
It would have been obvious to an ordinary skilled worker to substitute the press fit connection of Barton, with the grooved ring structure of DeCorso, in order to provide a simple structure that is inexpensive and easy to assembly. Id. Furthermore, the substitution of the press fit of Barton for the clamping arrangement of DeCorso, amounts to a mere simple substitution of one known prior art fastening means, i.e. press fitting, for another, i.e. clamping, to produce the same result, i.e. fastening of two components. See KSR; MPEP 2141 III(A). When the mounting feature of DeCorso is incorporated between the insertion pipe and the connection pipe of Barton, as taught by DeCorso, the result would be an insertion flange protruding from an outer surface of a connection pipe-side end of the first insertion pipe in a radial direction and a connection flange protruding from an outer surface of an insertion pipe-side end of the connection pipe in the radial direction, the insertion flange and the connection flange in contact with each other and coupled via the coupling ring, the coupling ring having a circumferential groove and being a ring shaped member. The coupling ring is ring shaped, see fig. 4 of DeCorso. 


    PNG
    media_image4.png
    599
    515
    media_image4.png
    Greyscale

	Regarding claim 2, Barton discloses the first insertion pipe extends to pass through the outer liner and inner liner of the first combustor in a thickness direction to communicate with the combustion chamber of the first combustor. The insertion pipe passes through the inner liner in the thickness direction at location 1 and passes through the outer liner at location 2 shown above. 
	Regarding claim 3, Barton, in view of DeCorso, discloses the first insertion pipe includes an insertion flange, see annotated fig. 2 of DeCorso in claim 1 above, protruding from an outer surface of a connection pipe side end thereof in a radial direction and the connection pipe includes a connection flange, id., protruding from an outer surface of an insertion pipe-side end thereof in a radial direction. Referring to the discussion in claim 1, DeCorso is shown as disclosing the same elements when combined into the structure of Barton. 


	Regarding claim 9, Barton discloses the insertion pipe is installed to pass through the outer liner and the inner liner in a thickness direction to communicate with the combustion chamber of the combustor. See claim 2. 
	Regarding claim 10, Barton, in view of DeCorso, discloses all elements, refer to claim 3 above.  
	Regarding claim 15, referring to claims 1 and 8 above, Barton, in view of DeCorso, discloses a gas turbine, see fig. 1, comprising: a compressor 12, 16 configured to compress air externally introduced; a combustor 20 configured to mix the compressed air with fuel and to burn the air and fuel mixture; and a turbine 26 configured to pass combustion gas generated by the combustor, wherein the combustor comprises a nozzle configured to inject the fuel; a liner including an inner liner defining a 
	Regarding claim 16, Barton discloses where in the insertion pipe is inserted into the liner from an outside to pass through the outer liner and the inner liner in a thickness direction to communicate with the combustion chamber of the combustor, see claim 2. 
	Regarding claim 17, Barton, in view of DeCorso, discloses all elements, refer to the discussion in claim 3.

Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of DeCorso, in further view of Shekleton et al. US 5,140,807.
Regarding claims 6, 13, 20, Barton, in view of DeCorso, discloses all elements as discussed above, but does not disclose the inner liner includes an annulus protrusion protruding from an outer surface thereof in a radial direction, and the first insertion pipe includes an annulus insertion groove into which the annulus protrusion is fitted. 
	Shekleton shows an air blast tube impingement fuel injector for a gas turbine engine mounted on a liner of a combustor. Shekleton shows that mounting elements to liners can include an annulus protrusion 48 protruding from a liner segment 34 and an See col. 3, lines 11-17.
	It would have been obvious to an ordinary skilled worker to provide an annulus protrusion on an outer surface of the inner liner and an annulus insertion groove on the first insertion pipe of Barton, as taught by Shekleton, in order to provide a known manner of mounting elements to liners to achieve the predictable results of mounting the elements. See KSR; MPEP 2141 III (A). Furthermore, the mounting manner of Shekleton allows for removably sealed mounting. See col. 3, lines 11-17. 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and where the indefiniteness issues identified above are addressed.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood, the prior art does not teach or fairly suggest a flange of the outer liner, a flange of the insertion pipe, and a flange of the connection pipe all being fit into a groove of a coupling ring. 

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
The Applicant argues the rejection appears to be taking this position that the connecting tube 20, tube 28 and strap and clamping members correspond to the insertion pipe, a connection pipe and a ring member and that such elements do not disclose, the coupling ring being a ring shaped member, having a circumferential groove with the insertion flange and the connection flange in contact in the circumferential groove. 
Initially, the Applicant appears to misunderstand the rejection above. The connection pipe and the insertion pipe are disclosed by Barton, where the structure being imported from DeCorso is merely the connection joint between 32, 34 held together by a ring 42, 44. Thus, DeCorso is not relied upon to disclose the insertion pipe or the connection pipe. However, when substituting the connection joint of DeCorso for the press fitting of connection joint of Barton, the result would include the flanges 32, 34 and the ring 42 on the connection pipe and the insertion pipe of Barton. 
The Applicant argues that the flanges 32, 34 are welded to the pipes 28, 20 appears to be indicating that the flanges are joined together rather than the connection pipe or the insertion pipe. However, the claims do not specify the manner in which the flanges must be connected to the connection pipe/insertion pipe, and the flanges themselves are considered a part of the respective pipes, since the means to connect the pipes are the flanges and the ring. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741